Title: To Alexander Hamilton from Marquis de Lafayette, 24 May 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Paris May the 24th 1788
My dear Hamilton
It is a Hard thing for me to Be separated from the friends I love the Best, and to think that our daily Conversations are Reduced to a few letters, the Arrival of Which is ever lengthy and sometimes Uncertain. I Hope, However, My dear friend, you don’t question My Continual and Affectionate Remembrance of the Happy days I Have Past With You. I Hope You often think of me, and of the pleasure I’d Have to Embrace You Again. When that Happiness is to Be Expected I don’t Know. But When I took the penn to write to You, I Was so Painfully struck With the difference Between this, and our former Hourly Correspondence, that it Has damped My Spirits, and Better fitted me for tender Effusions than political Accounts. I Must However Speack to You of the Revolution Now Going on in this Country. Every Publications Have Been Sent to Mr Jay; and I Hope they Will Be printed. You Will find a difference Between our Assertions and those of the King Which Must Convince You that Such a Contestation Could not long Subsist; and that despotism or liberty (monarchical liberty I mean) must Conquer. Government Have lately Struck a Great Blow, and as the people Could Not Be Roused, I Have for a few days thought We Were Gone. But a passive discontent, Non obedience, and a Kind of Quacker Resistance Will, I Hope, suffice to Undo the fatal scheme, and I Now expect that a National Assembly Will Be the only Means for Government to Get Rid of the things that Have Been laid in their Way. The Parliaments, our Courts of justice, Have Been the Medium for the friends of liberty to set forth their claims, and they Have Behaved Nobly—after all, the french Constitution, supposing it to Become as Good or Better than that of England, Will Bear No Comparison With the Worst Constitution that May Be pointed out within the United States,—it Must Be poisoned With abuses which it is impossible, and Perhaps improper for the present to Eradicate. This letter Will Be delivered By Mr de Warville, who altho He Has writen Against chattelux’s journal, is a writer in favor of America and liberty, and wishes to write on American Affairs. He Has a Military fellow traveller and I Beg leave to Introduce Both. He Will explain to You What Has Been done in this Country Respecting the Negroe trade, and slavery. I don’t Know wether You Had me Enlisted in the Societies at Newyork and Elsewhere; if Not, I Beg You Will do it—I am Making an Experiment at Cayenne on a plantation I Have purchased on purpose. Adieu, My Dear Hamilton, my most Affectionate Respects wait on Mrs. Hamilton, Doctor Cochran, His Lady, all friends.
Most affectionately   Yours
Lafayette
I will tell you Between us that I Had a letter from M. de Moustier wherein I perceive that He Must Be put in Good Humour With Congressional people. I wish Him to Be pleased, in order that His Representations Be favourable.
